Citation Nr: 0506601	
Decision Date: 03/09/05    Archive Date: 03/21/05

DOCKET NO.  98-05 586	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for coronary artery 
disease, status post myocardial infarction and coronary 
artery bypass graft.

2.  Entitlement to service connection for sleep apnea.

3.  Entitlement to service connection for bilateral carpal 
tunnel syndrome.

4.  Entitlement to service connection for transient ischemic 
attacks.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel
INTRODUCTION

The veteran served on active duty from December 1958 to 
December 1965 and from September 1967 until his retirement in 
April 1981.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 1997 rating decision of the 
Regional Office (RO) that denied the veteran's claim for 
service connection for coronary artery disease, status post 
myocardial infarction and coronary artery bypass graft, sleep 
apnea, bilateral carpal tunnel syndrome and transient 
ischemic attacks.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

On his substantive appeal submitted in March 1998, the 
veteran indicated that he wanted to testify before a Veterans 
Law Judge at a hearing at the RO.  The following month, the 
RO sent the veteran a letter advising him that he had been 
placed on the list for appellants who had requested to appear 
at a hearing before the Board.  A specific hearing date was 
never assigned.  A report of contact discloses that a 
representative of the RO contacted the veteran in April 2004 
to clarify whether he still wanted a hearing.  After it was 
explained to him that the hearing would delay his appeal, the 
veteran agreed to withdraw the hearing request.  However, the 
Board notes that in an informal hearing presentation dated in 
February 2005, the veteran's representative related that he 
had contacted the veteran who stated that he did want a 
hearing.  He further requested that the hearing be scheduled 
in St. Louis, MO.  

Accordingly, the case is REMANDED to the RO for action as 
follows:

The RO should schedule the veteran for a 
hearing at the RO in St. Louis, MO before 
a Veterans Law Judge either sitting at 
the RO, or by videoconference, as desired 
by the veteran.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



	                  
_________________________________________________
	U. R. POWELL 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




